Title: John Adams to Thomas Jefferson, 11 December 1814
From: Adams, John,Gray, Francis Calley
To: Jefferson, Thomas


          Dear Sir  Quincy December 11. 1814
          The Bearer of this Letter, after an Education at our Cambridge, travelled with J.Q.A. to Russia, Spent two years in looking at parts of Europe, returned to Boston, read Law with one of our first Professors in Boston, is admitted to the Bar, and now Wishes to have the honour of Seeing Montecello and paying his respects to President Jefferson. His Name is Francis C. Gray a Son of our Lt Governor Gray.
          If he can explain to you the incomprehensible Politicks of New England, he can do more than I Shall or can pretend to do.
          Paine Lovel and Gerry are gone and I am left alone. Gerry is happy in his Death; for what horrors of Calumny has he not escaped in the Electioneering campaigne of next Summer? But what is to be the destiny of an amiable Widow and nine Children all as amiable as they are destitute?
          John Adams
        